1    PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
2    2267 Lava Ridge Court, Suite 210
     Roseville, CA 95661
3    Phone: (916) 780-8222
     Fax:      (916) 780-8775
4
     Attorneys for Plaintiff
5    Kaylee Greer
6

7

8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KAYLEE GREER,                                   )    No.    2:19-cv-01563-WBS-KJN
                                                     )
12                  Plaintiff,                       )
                                                     )    ORDER TO REFER MATTER TO
13          vs.                                      )    VDRP
                                                     )
14   BEN’S BARKETPLACE, INC., BEN’S                  )
     BARKETPLACE ROSEVILLE, INC., BRAD               )
15   ROMERO; and DOES 1-100, inclusive,              )
                                                     )
16                  Defendants.                      )
                                                     )
17                                                   )
18          The Court, having considered the Stipulation filed on September 19, 2019, hereby orders this

19   matter to Voluntary Dispute Resolution Program (VDRP). The Scheduling Conference is continued

20   from 11/25/2019 to 1/21/2020 at 1:30p.m. in Courtroom 5 (WBS). A joint status report shall be

21   filed no later than 1/7/2020 in accordance with the Court's order issued August 13, 2019 (Docket No.

22   3).

23   IT IS SO ORDERED.

24

25   Dated: October 4, 2019

26
27

28



                                 [PROPOSED] ORDER TO REFER MATTER TO VDRP
